DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-12 are directed to eligible subject matter under 35 U.S.C. 101.  Independent claim 2, considered as a whole and as an ordered combination of elements, recites additional elements which integrate the abstract idea of displaying trading information and submitting trade orders into a practical application of the abstract idea under Step 2A Prong Two of the framework for determining eligibility.  The claimed invention provides a technical solution in the realm of graphical user interface devices in the context of computerized trading relating to speed, accuracy, and usability.  The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art, i.e. “A disadvantage of these known trading applications is that the trader who is interested in both tradeable objects must take the time to try to discern the current relationships between the tradeable objects. Order entry is also complicated by the multiple windows and/or multiple rows of market information” (see Specification, para. 0008).
Claims 2-12 are allowable over the prior art.  
The most relevant prior art of record is:
Ram (US 2003/0009411 A1) discloses an interactive grid-based graphical trading system for use in securities trading provides a dynamic, visual display of trading data consisting of orders, quotes and indices, for any security and for any number of market participants. The trading data are plotted on a grid consisting of cells arranged in rows and columns, which are associated with specific parameters. Distinct visual presentation styles are used, and differences in the price parameter are represented spatially. The values of the price and other parameters associated with the same orders and quotes are mapped against the values associated with the rows and columns of the grid. A trader may place or modify trading orders by interacting with the trading data displayed on the grid, and with specific GUI objects displayed on the same grid. Trading instructions are generated and transmitted to a market participant, in a manner transparent to the trader.
Korhammer (US 6,278,982) discloses a securities trading consolidation system where each customer uses a single trader terminal to view, and analyze security market information from and to conduct security transactions with two or more ECNs, or other comparable ATSs, alone or in combination with one or more electronic exchanges. A consolidating computer system supplies the market information and processes the transactions. The consolidating computer system aggregates order book information from each participating ECN order book computer including security, order identification, and bid/ask prices information. Bid and ask prices for participating electronic exchanges may be integrated into the display. The combined information is displayed to a customer by security and by bids and offers, and then sorted by price, volume and other available attributes as desired by the customer. The consolidating computer system forwards to each trading terminal information from only those market maker ECNs and electronic exchanges that the customer is an ECN member or electronic exchange user and thus entitled to receive.
The most relevant Non-Patent Literature is:
“X_TRADER™ Product Information” (www.tradingtechnologies.com/products/xtrade_full.html 6/9/2000) illustrates a trading interface including single-click trading. 
The prior art does not disclose the limitations of independent claim 2, considered as a whole and as an ordered combination of elements, including: 
…
determining, by the computing device, in response to receiving the command comprising the user-selection of the selected order entry location, a first portion of the user-selected order quantity received from the user via the order quantity input for the first trade order and a second portion of the user-selected order quantity received from the user via the order quantity input to the second order according, the first portion and the second portion being determined according to a user-defined ratio between the first electronic exchange and the second electronic exchange applied to the user-selected order quantity; and
initiating, by the computing device, submission of both the first trade order for the first tradeable object and the second trade order for the second tradeable object.
Korhammer does not disclose initiating submission of a first trade order for the first tradeable object and a second trade order for the second tradeable object as claimed. Instead, Korhammer merely discloses in steps 408-420 an iterative process, wherein one market order is submitted, and thereafter only if the market order is not fully satisfied, the process in Korhammer continues to select the next market maker at the best price, until the entire order is satisfied. Col. 12, lines 8-21. This iterative process is not the same as "initiating, by the computing device, submission of both the first trade order for the first tradeable object and the second trade order for the second tradeable object." Moreover, the iterative process taught in Korhammer is not the same as "the first portion and the second portion being determined according to a user-defined ratio" as also recited in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698